Citation Nr: 0946248	
Decision Date: 12/04/09    Archive Date: 12/18/09

DOCKET NO.  04-38 754	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to service connection for hearing loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Services


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

E. Woodward Deutsch, Associate Counsel
INTRODUCTION

The Veteran served on active duty from June 1983 to August 
1983, from October 2001 to October 2002, and from March 2003 
to February 2004, with additional service in the Army 
National Guard and Army Reserves.

This appeal comes before the Board of Veterans' Appeals 
(Board) from a March 2003 rating decision of a Department of 
Veterans Affairs (VA) Regional Office (RO) that denied the 
Veteran's claims for service connection for bilateral hearing 
loss and tinnitus.  

In July 2007, the Veteran was afforded a Travel Board hearing 
before the undersigned Veterans Law Judge.  At that hearing, 
he submitted additional medical evidence, accompanied by a 
waiver of RO consideration.  In September 2007, the Board 
remanded the claims for additional development.

The appeal is REMANDED to the RO via the Appeals Management 
Center in Washington, D.C.


REMAND

Although the Board regrets the additional delay, further 
development is needed prior to final disposition of the 
claims for service connection for bilateral hearing loss and 
tinnitus.

Impaired hearing will be considered a disability for VA 
purposes when the thresholds for any of the frequencies of 
500, 1000, 2000, 3000, and 4000 Hertz are 40 decibels or 
more; when the thresholds for at least three of these 
frequencies are 26 decibels; or when speech recognition 
scores using the Maryland CNC Test are less than 94 percent.  
38 C.F.R. § 3.385 (2009).

The Veteran contends that he suffers from bilateral hearing 
loss and tinnitus due to noise exposure incurred during 
active service and active duty training in the Army National 
Guard and the Army Reserves.  Specifically, the Veteran 
asserts that while serving on active duty as a gunner in the 
infantry, he was exposed to loud weapons fire.  He also 
claims to have incurred additional acoustic trauma during the 
two weeks he spent each year on the firing range in the 
National Guard and Reserves.  

Pursuant to the Board's September 2007 remand, the Veteran's 
service personnel and medical records were obtained.  Those 
records show that the Veteran served overseas as an 
infantryman in support of Operation Enduring Freedom and that 
he spent many years in the National Guard and Reserves as a 
drill sergeant and squadron leader and received extensive 
training in light and heavy weapons.  Therefore, the Veteran 
may be presumed to have been exposed to in-service acoustic 
trauma.  However, in order to establish service connection, 
there still needs to be a medical nexus linking a current 
disability to the in-service injury.

The Veteran's active duty and Reserve service medical records 
reveal that prior to his entry into service in February 1982, 
he underwent audiological testing, which revealed some 
hearing loss that was not considered disabling under VA 
standards:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
15
5
10
5
LEFT
25
15
10
10
10

The next audiogram of record, dated in March 1992 during the 
Veteran's period of Reserve service, showed improved hearing, 
relative to the prior examination:




HERTZ



500
1000
2000
3000
4000
RIGHT
0
0
0
10
0
LEFT
5
0
0
5
15



The Veteran underwent an additional audiogram in April 1993 
that also demonstrated hearing well within normal limits:




HERTZ



500
1000
2000
3000
4000
RIGHT
0
0
0
10
0
LEFT
5
0
0
5
15

The record thereafter shows that in November 2002, the 
Veteran submitted the results of an audiological test that 
revealed hearing loss that was more substantial than that 
shown on prior audiograms, but not severe enough to meet VA 
criteria for a service-connected disability:




HERTZ



500
1000
2000
3000
4000
RIGHT
25
25
20
20
30
LEFT
25
25
25
25
30

Finally, at his July 2007 Board hearing, the Veteran 
submitted the results of another audiogram conducted in 
January 2004, during his final period of active duty, which 
revealed marked hearing loss, bilaterally:




HERTZ



500
1000
2000
3000
4000
RIGHT
80
85
80
95
100
LEFT
80
75
85
100
95

The examiner who administered the January 2004 audiological 
test diagnosed the Veteran with high and low frequency 
hearing loss and indicated that he was routinely exposed to 
noise in the course of his current duties.  Significantly, 
however, that examiner did not render an opinion as to 
whether the Veteran's hearing loss had been caused or 
aggravated beyond its normal progression during one or more 
periods of active duty, active duty training, or inactive 
duty training.  Nor did that examiner state whether the 
Veteran had tinnitus or opine as to whether such a condition 
was related to service.

VA's duty to assist includes a duty to provide a medical 
examination or to obtain a medical opinion where it is deemed 
necessary to make a decision on the claims.  38 U.S.C.A. 
§ 5103A(d); 38 C.F.R. § 3.159(c)(4) (2009); Robinette v. 
Brown, 8 Vet. App. 69 (1995).  In a claim for service 
connection, medical evidence that suggests a nexus but is too 
equivocal or lacking in specificity to support a decision on 
the merits still triggers the duty to assist if it indicates 
that the Veteran's condition may be associated with service.  
McLendon v. Nicholson, 20 Vet. App. 79 (2006) (38 C.F.R. § 
3.159(c)(4) presents a low threshold for the requirement that 
evidence indicates that the claimed disability may be 
associated with in-service injuries for the purposes of a VA 
examination).

The Veteran has presented evidence of in-service noise 
exposure and bilateral hearing loss that was diagnosed during 
his final period of active service.  However, in light of the 
Veteran's multiple, noncontinuous periods of active service 
and active duty training, as well as the numerous audiograms 
dated prior to January 2004, which did not show disabling 
hearing loss under VA standards, it remains unclear to the 
Board whether the Veteran currently has bilateral hearing 
loss that was caused or aggravated beyond its natural 
progression during one or more periods of qualifying active 
service.  Additionally, in the absence of any clinical 
diagnosis or etiological opinion pertaining to tinnitus, it 
remains unclear whether the Veteran's reported ringing in the 
ears constitutes a service-connected disability.  
Accordingly, the Board finds that a remand for a VA 
examination and opinion addressing the etiology of any 
bilateral hearing loss and tinnitus is necessary in order to 
fully and fairly address the merits of his claims.

Accordingly, the case is REMANDED for the following actions:

1.  Schedule the Veteran for an 
audiological examination for the purpose 
of ascertaining the etiology of any 
current hearing loss and tinnitus.  The 
claims folder should be reviewed by the 
examiner, and the examination report 
should reflect that review.  All findings 
and conclusions should be supported by a 
rationale, and the examiner should 
reconcile the opinion with all other 
evidence of record, including the 
Veteran's personnel records reflecting his 
periods of active duty in the infantry and 
his National Guard and Reserve service as 
a drill sergeant and squadron leader, 
which included extensive weapons training, 
as well as the results of all audiological 
tests conducted in the course of his 
active duty, Reserve, and National Guard 
service.  Specifically, the VA examiner 
should address the following questions:

a)  Is it at least as likely as not (50 
percent or greater probability) that 
any current hearing loss was caused or 
aggravated beyond its natural 
progression during a period of active 
service or active duty training or 
inactive duty training, or is otherwise 
related to any incident of service or 
due to noise exposure during the 
Veteran's service?

b)  Is it at least as likely as not (50 
percent or greater probability) that 
any current tinnitus was caused or 
aggravated beyond its natural 
progression during a period of active 
service or active duty training or 
inactive duty training, or is otherwise 
related to any incident of service or 
due to noise exposure during the 
Veteran's service?

2.  Then, readjudicate the claims.  If the 
decision remains adverse to the Veteran, 
issue a supplemental statement of the 
case.  Allow the appropriate period for 
response.  Thereafter, return the case to 
the Board.

The appellant has the right to submit additional evidence and 
argument on the matters the Board is remanding.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

These claims must be afforded expeditious treatment. The law 
requires that all claims that are remanded by the Board or 
the United States Court of Appeals for Veterans Claims for 
development or other action must be handled in an expeditious 
manner.  38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


